Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 11 November 1821
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis


				
					My Dear Charles
					Washington 11 Novbr. 1821
				
				When I left you I did not think  you were so soon to assume the sacerdotal vestment but I sincerely congratulate you on having even the external appearance of that which I so much advise and of course cannot wish to shorten the term which places you in so respectable a light—  That you should be eclipsed is not remarkable at all—but that you should make great exertions to shine by your own light and not to consent to be obscured by rays which however brilliant, may only prove luminous Meteors calculated to attract your attention and observation, rather than to repel your future attempts would not be remarkable and would only prove that an a positive act of volition is capable of overcoming the greatest difficulties and productive of the happiest results—I am never offended my dear Boy unless I see a determination to wound my feelings by disrespect or indifference either of which would hurt me more than I can express—The duty which I have ever considered as incumbent on me both as your Mother and your best friend frequently induces me to counsel and advise you and always with the intention of avoiding harshness or unkindness—The chief happiness of my life consists in knowing my children good and correct and the only real solicitude I feel is for their interest which engrosses my thoughts by night and by day—In them I have ever placed unlimitted confidence and I am too proud to think a child of mine could ever abuse it—My hopes have ever preponderated over my fears and I am convinced so strongly of your affection that it ensures your success at least as far as depends upon undeviating industry and application which even supposing you possessed the most splendid natural talents you are called upon to continue to make those talents profitable—.The serious style in which I am accustomed to write does not please you but you must remember that the topics between us must in a great measure be limitted but I will endeavour to make my correspondence more amusing if you will endeavour to write a better hand which you can do with very little trouble and afford your Mother who so sincerely loves you the greatest satisfaction—I could wish you would listen kindly to this request of your devoted Mother
				
					L. C. Adams
				
				
					Haughtiness always implies a great degree of merit—
				
			